Citation Nr: 1445220	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a prostate disorder with loss of sphincter control, to include as due to herbicide exposure or as secondary to service-connected hip, ankle and heart disabilities.

2.  Entitlement to service connection for a prostate disorder with loss of sphincter control, to include as due to herbicide exposure or secondary to service-connected hip, ankle and heart disabilities.

3.  Entitlement to service connection for an allergic reaction, diagnosed and claimed as a bilateral eye disorder, to include as due to herbicide exposure or as secondary to service-connected hip, ankle and heart disabilities.

4.  Entitlement to service connection for a low back disability, to include as due to herbicide exposure or secondary to service-connected hip, ankle and heart disabilities.  

5.  Entitlement to service connection for a cervical spine disability also referred to as a neck disability, to include as due to herbicide exposure, or as secondary to service-connected hip, ankle and heart disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1967.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded a March 2012 Travel Board hearing before the undersigned, and a transcript has been associated with the record.  

The Virtual VA and VBMS systems have also been reviewed. 

The issues of entitlement to service connection for a prostate disorder with loss of sphincter control; an allergy disorder claimed as a bilateral eye disorder; a lumbar spine disability; and, a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied entitlement to service connection for prostate condition with loss of sphincter control.  The Veteran was notified; he filed a December 2004 notice of disagreement and the RO issued a June 2005 statement of the case (SOC) with instructions on how to perfect an appeal.  

2.  The Veteran did not file a Substantive Appeal to the June 2005 SOC, and no new and material evidence was received during the applicable period following the issuance of the SOC, such that the June 2004 rating decision became final.

3.  The evidence added to the record since the June 2004 rating decision, when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a prostate disorder with loss of sphincter control, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence was received since the final June 2004 rating decision; thus, the service connection claim for a prostate disorder with loss of sphincter control is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

New and Material Evidence

Service connection for prostate condition with loss of sphincter control was most recently denied in an unappealed June 2004 rating decision, and the Veteran was so notified.  The decision was denied because the available scientific and medical evidence did not support the conclusion that the condition was associated with herbicide exposure, and there was no basis in the record to establish service connection for prostate condition with loss of sphincter control as the condition did not happen in service, nor was it aggravated therein.  That decision is final.  38 U.S.C.A. § 7105 (West 2002). 

The claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).  Reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  Here, there is medical evidence of urinary and fecal incontinence and lay assertions that the condition is related to herbicide exposure.  The July 2012 remand noted that the Veteran reported medical providers suggested a relationship between the Veteran's spine disability and his bowel disorders.  There is newly received evidence from a September 2012 VA examination for the thoracolumbar spine which referenced bowel incontinence as related to the Veteran's thoracolumbar spine disorder.  This evidence is sufficient to reopen the claim because it raises a reasonable possibility of substantiating the claim when combined with VA assistance.  It is noted that the credibility of the evidence is presumed for the purposes of reopening the claim.


ORDER

As new and material evidence has been received, the previously denied service connection claim for a prostate disorder with loss of sphincter control is reopened.


REMAND

Remand is necessary to ensure that all outstanding potentially relevant records are associated with the record, and that the requested examinations and opinions with thorough reasoning are obtained.

Regarding outstanding records, in July 2012 the Board directed that the Veteran should be notified that chiropractic treatment records regarding his back and neck were needed.  Although the AMC sent the Veteran a July 2012 letter regarding outstanding records, it did not specifically request the chiropractic.  

In addition, the previous remand requested that records from the Irwin Army Hospital in Fort Riley, Kansas be obtained.  The Veteran had indicated that he was hospitalized for an allergic reaction involving his eyes.  Although the AMC notice referenced requesting such records, it appears that copies of the already associated service treatment records with an Irwin Army Hospital discharge paper were again placed in the file.  The Board notes that hospital records are stored separately from service treatment records, and as such a separate request for the hospital records should be made.  

Finally, in October 2012 the Dallas VA responded to a request for records dating from 1975 to 1994 by indicating that paper records had been placed into storage a week earlier and would not be accessible for several months.  As such, this response suggests that the record of VA treatment from this earlier time period remains incomplete.  

Remand is necessary for VA examination(s), with opinions regarding the etiology of the Veteran's prostate disorder with loss of sphincter control, any eye related allergic reaction, and lumbar and cervical spine disorders, and supported by reasoning.  

Regarding the claim of service connection for a prostate condition with loss of sphincter control, the medical evidence shows that the Veteran has bowel and urinary incontinence, and the Veteran has alleged that his prostate problems are due to service, to include exposure to herbicides.  In addition, the September 2012 VA examination referenced bowel problems as related to the thoracolumbar spine.  The Veteran has not been afforded a VA examination for this condition.  A VA examination would be of assistance in determining the etiology of the Veteran's claimed disorder.  The examiner should address whether any prostate condition with sphincter control is related to service, to include herbicide exposure, or related to or worsened by the Veteran's thoracolumbar spine problems.  The potential claim for secondary service connection is relevant only if the thoracolumbar spine disorder is found to be service-connected.  

Regarding the claim of service connection for an allergic reaction, also claimed as a bilateral eye condition, in July 2012 the Board indicated that the claimed eye disorder was based on the Veteran's description of eye symptoms in the context of allergic reactions, as opposed to an ophthalmological disorder.  As such, the Board expanded the issue to include a bilateral eye disorder diagnosed as an allergic reaction, and requested an examination.  On remand, a September 2012 examination by an optometrist or ophthalmologist was conducted, and no eye disorder was diagnosed.  The Board finds that given the recharacterization of the issue to focus on allergies that affect the eyes, the Veteran should be reexamined by a doctor other than an eye specialist.  

It is unclear whether the September 2012 VA examiner considered the Veteran's herbicide exposure in formulating the negative nexus opinions.  VA addendum opinion(s) (additional VA examination is not necessary) with regard to the Veteran's lumbar and cervical spine disabilities should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  These opinions must properly address whether the Veteran's lumbar and cervical spine disabilities, which are not presumptive diseases for herbicide purposes, are otherwise directly related to presumed herbicide exposure during military service in Vietnam.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  

In addition, the examiner who provided the negative nexus opinion regarding the spine reasoned that following one sick call incident for the back there was no evidence of further back care or complaints, and as such he could not establish chronicity.  The Board observes, however, that the Veteran has competently reported that he experienced back pain following service, for which he indicated that he underwent chiropractic treatment.  As such, the examiner should discuss the Veteran's lay statements in formulating an opinion and providing reasoning.

The Board observes that treatment records since the most recent SSOC have been associated with the record, and pertain to the Veteran's back and neck.

Accordingly, the case is REMANDED for the following action:

1.  Request the necessary authorization and provide the Veteran notice regarding obtaining private outstanding treatment records, in particular any early chiropractic treatment involving his neck and back.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

2.  Request outstanding October 1966 inpatient treatment records from Irwin Army Hospital in Fort Riley, Kansas, and associate them with the claim.

3.  Request Dallas VA treatment records prior to 1995, including those paper records placed in storage, and associate them with the claim.

4.  Efforts to obtain service records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  If any records cannot be obtained, make a formal finding of unavailability documenting efforts made to retrieve these records and their results.  Inform the Veteran about the missing records, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeals.  

5.  Following receipt of all available outstanding treatment records, forward the Veteran's claims folder to VA examiner(s) to provide an opinion regarding the nature and etiology of the Veteran's lumbar and cervical spine disabilities.  Provide the examiner with a copy of the claims folder, to include access to the records in VBMS and Virtual VA.  The examiner should review the claims folder, and annotate that fact in the report.

The examiner(s) should then opine as to whether it is at least as likely as not that:

(i) any diagnosed lumbar spine disability was incurred in or related to service, to include exposure to herbicides

(ii) any diagnosed lumbar spine disability is (a) due to or (b) aggravated (permanently worsened) by his service-connected right hip, bilateral ankle, or heart disabilities; 

(iii) any diagnosed cervical spine disability was incurred in or related to service, to include exposure to herbicides

(iv) any diagnosed cervical spine disability is (a) due to or (b) aggravated (permanently worsened) by his service-connected right hip, bilateral ankle, or heart disabilities.

The examiner should provide reasoning for all conclusions and opinions reached.  The examiner is advised that the Veteran is competent to report his symptoms and history, to include his reports of back pain and chiropractic treatment following service, and his reports of being struck on the neck during service.  

6.  Following receipt of all available outstanding treatment records, and completion of the above requested VA opinions, schedule the Veteran for a VA examination with a physician other than an ophthalmologist or optometrist, to determine the nature and etiology of (1) a claimed prostate condition with loss of sphincter control, and (2) an allergy disorder affecting his eyes.  Provide the examiner with a copy of the claims folder, to include access to the records in VBMS and Virtual VA.  The examiner should review the claims folder, and annotate that fact in the report.  Any indicated tests or diagnostic studies should be conducted.  

The examiner should carefully review service treatment records.  The examiner should note the October 1966 service treatment record documenting the Veteran's in-service allergic reaction, which initially manifested as severe swelling in both eyelids.  

The examiner should provide opinions as to the following:

(i) Whether it is at least as likely as not that any prostate condition with loss of sphincter control is related to service, to include exposure to herbicides.

(ii) If not, then the examiner should also opine as to whether it is at least as likely as not that any prostate condition with loss of sphincter control is (a) due to or (b) aggravated (permanently worsened) by the Veteran's service-connected right hip, bilateral ankle, or heart disabilities.  

(iii) If not, then, the examiner should reference the most recent VA spine examination, and if the lumbar spine condition was considered at least as likely as not related to service, or related to or aggravated by a service-connected condition, then the examiner should opine whether it is at least as likely as not that the prostate condition with loss of sphincter control is (a) due to or (b) aggravated (permanently worsened) by the Veteran's thoracolumbar spine disability.  

(iv) Whether it is at least as likely as not that any current allergic disorder, described as purulent discharge from the eyes and sinus drainage had its onset in service, or is otherwise related to service, to include exposure to herbicides.  

(v) If not, then the examiner should also opine as to whether it is at least as likely as not that any allergic disorder described as purulent discharge from the eyes and sinus drainage is (a) due to or (b) aggravated (permanently worsened) by service-connected right hip, bilateral ankle, or heart disabilities.

The examiner should provide reasoning for all conclusions and opinions reached.  The examiner is advised that the Veteran is competent to report his symptoms and history.

7.  After undertaking any additional development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


